DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the contraction”. There is insufficient antecedent basis for this limitation in the claim. For example, claim 1 recites detecting a contraction state which does not necessarily require a contraction, therefore the recitation of the contraction lacks antecedent basis and it is unclear if the claim is referring to the contraction state of claim 1 or a different contraction.
Claim 3 recites the limitation “wherein detecting comprises detecting the contraction state from the ultrasound data, which ultrasound data used to detect the contraction state comprises beamformed data prior to image-mode based detection” in lines 1-2. It is unclear if the detection is being done twice, if the detection is done prior to image-mode based detection, if the beamformed data is merely data obtained/generated prior to the detection, or if the image-mode based detection is the same detection from claim 1. It is further unclear how the detection is performed prior to the image-mode based detection. In other words, the claim appears to recite two instances of detection (e.g. detection from ultrasound data comprising beamformed data and image-mode based detection). For examination purposes, it has been interpreted that the ultrasound data comprises beamformed data, the beamformed data being obtained/generated prior to forming an image, but clarification is required.
Claim 6 recites the limitation “detecting with a sequence from repetitive performance of the scanning to a machine-learned model, the machine-learned model having been trained to detect the contraction state based on input of the ultrasound data”. It is unclear if the sequence from repetitive performance of the scanning and the input of the ultrasound data is the same. In other words, is the sequence from repetitive performance used to train the machine-learned model. Furthermore, it is unclear if the machine-learned model is trained based on input of the ultrasound data or if the detection of the ultrasound is in response to the input of the ultrasound data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rafter (US 20070078344 A1) in view of Palti (US 20020151795 A1) as evidenced by NPL Wedro (“Echocardiogram” (Echocardiography)).
Regarding claim 1,
Rafter teaches a method for quantitative ultrasound imaging with a medical diagnostic ultrasound scanner (at least fig. 1 (10) and corresponding disclosure in at least [0029] and [0040] which discloses by obtaining images of the heart quantitative information can be obtained), the method comprising:
Scanning, by the medical diagnostic ultrasound scanner (10), muscle tissue of a patient with ultrasound ([0034] which discloses ultrasound energy is applied to the heart via ultrasound probe 16);

Displaying a quantitative ultrasound image from the triggered quantitative ultrasound imaging ([0040] which discloses three-dimensional images of the heart at respective successive trigger points of the cardiac phases can be displayed and at least figs. 8 and 9 and corresponding disclosure in at least [0069]) 
Rafter fails to explicitly teach detecting, by an image processor, the contraction state of the scanned muscle tissue with ultrasound data from the scanning, the detecting being by change in the muscle tissue and triggering, by the image processor, the quantitative ultrasound imaging.
Palti, in a similar field of endeavor involving ultrasound imaging teaches a method comprising:
Scanning, by a medical diagnostic ultrasound scanner (at least fig. 2 (10) and corresponding disclosure [0050] which discloses the heartbeat cycle of a patient is monitored by a traditional echocardiogram (ECG) system 10. Examiner notes a traditional echocardiogram system would comprise an ultrasound scanner as evidenced by Wedro pg. 1 which discloses an echocardiogram is an ultrasound test used to evaluate structures of the heart  and the probe/transducer is placed on the chest wall to view the heart (i.e. muscle tissue)), muscle tissue of a patient with ultrasound (Examiner notes an echocardiogram would scan the heart (i.e. muscle tissue) as evidenced by Wedro).
	Detecting, by an image processor (at least fig. 2 (11) and corresponding disclosure in at least [0050] which discloses trigger system is a controller or microprocessor capable of detecting points in an echocardiogram. Examiner notes an echocardiogram would comprise image and thus the trigger system 
Triggering, by the image processor (11), a quantitative ultrasound imaging, the quantitative ultrasound imaging triggered in response to the detecting on of the contraction state of the scanned muscle tissue ([0015] which discloses scanning by the Doppler system (i.e. quantitative ultrasound imaging) is triggered based on detection of the desired point in time (i.e. corresponding to the contraction state) on an ECG of the patient and [0058] which discloses trigger system detects the selected points in the heartbeat cycle and activates (i.e. triggers) the Doppler system 12), the contractions state causing the triggering.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Rafter to include detecting the contraction state as taught by Palti in order to allow the echocardiographic system of Rafter to perform the scanning used for detecting the contraction state. Such a modification would reduce the amount of equipment required to trigger the quantitative 

Regarding claim 2,
Palti further teaches wherein detecting comprises detecting the contraction based on tissue motion (Examiner notes the heartbeat cycle from the echocardiogram would necessarily be based on tissue motion of the heart).

Regarding claim 4,
	Palti further teaches wherein detecting comprises detecting with the ultrasound data comprising image data ([0050] which discloses the ECG monitor displays the heartbeat cycle. Examiner notes the heartbeat cycle (i.e. ultrasound data) would comprise image data since it is displayable) 

	Regarding claim 7,
	Palti further teaches wherein detecting comprise detecting the contraction state as contracted ([0015] which discloses parameters are measured in the systole stage (i.e. when the heart is contracted). Examiner notes in order for parameters to be measured in the systole stage, a time point corresponding to this stage would have been selected as a trigger point and thus the detected time point would detect the contraction state as contracted).
	
	Regarding claim 8,
	Palti further teaches wherein detecting comprises detecting the contraction state as relaxed([0015] which discloses parameters are measured in the diastole stage (i.e. when the heart is relaxed). Examiner notes in order for parameters to be measured in the diastole stage, a time point .	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter and Palti as applied to claim 1 above, and further in view of Melton (US 6038465 A1), hereinafter Melton. 


Regarding claim 3,
Rafter, as modified, teaches the elements of claim 1 as previously stated. Palti further teaches detecting comprises detecting the contraction state from the ultrasound data (Examiner notes the contraction state is determined from the heartbeat cycle (i.e. ultrasound data) determined from the echocardiogram). It would appear that the ultrasound data used to detect the contraction state comprises beamformed data, however, it is not explicitly taught that the detection is done prior to image formation. 
Nonetheless, Melton, in a similar field of endeavor involving ultrasound imaging, teaches using ultrasound data comprising beamformed data prior to image-mode detection to track heart motion and determine a heart rate of a subject (Col. 8 line 59 – Col. 9 line 7 which disclose echoes from the heart chambers can be used to extract motion of the heart and derive the heart rate of the user and further discloses the motion extracted may be done by quadrature sampling for rate of phase change. Examiner notes that quadrature sampling would necessarily be done on beamformed echo samples prior to image formation)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rafter, as currently modified, to include tracking vascular wall movement as taught by Melton in order to reduce the processing time by eliminating the need to produce images. 
. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter and Palti as applied to claim 1 above and further in view of Schauf et al. (US 20130085393 A1), hereinafter Schauf and Patel (US 20110087118 A1) 
Regarding claim 5,
Rafter, as modified, teaches the elements of claim 1 as previously stated. Palti further teaches wherein detecting comprises detecting the contractions state based on tissue motion (Examiner notes the heart beat cycle determined from the echocardiogram would necessarily be based on motion of the heart) 
It is not clear if the tissue motion is determined with speckle tracking or correlation
Nonetheless, Schauf, in a similar field of endeavor involving ultrasound imaging, teaches tissue motion of a heart determined with speckle tracking or correlation ([0021] which discloses a motion estimator may receive echo signals from the imaged anatomy (e.g. the fetal heart muscle) and detect motion by tracking movement of the speckle at a given tissue location in the image  or by comparing changes in tissue location (i.e. correlation) and further teaches by tracking the changing position (i.e. motion) of the heart wall a waveform in phase with the heart cycle can be produced by a heart cycle synthesizer. Claims 2 and 3 further teaches wherein the heart cycle synthesizer produces a synthetic heart rate signal responsive to the estimates of motion from the motion estimator).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rafter, as currently modified to include determining tissue motion 

Palti, as modified, fails to explicitly teach, the tissue motion being in response to request of movement by the patient.
Patel, in a similar field of endeavor involving ultrasound imaging, teaches tissue motion of the heart being in response to request of movement by the patient ([0010] which discloses the patient is asked to exercise until the target heart rate is achieved. Examiner notes tissue motion of the heart with the desired target heart rate is in response to the request to exercise (i.e. move)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Palti to include tissue motion in response to request of movement by the patient in order to evaluate how the heart works when the patient is active (Patel [0010]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter and Palti as applied to claim 1 above, and further in view of Banjanin et al. (US 20200085410 A1), hereinafter Banjanin.
Regarding claim 6,
Rafter, as modified, teaches the elements of claim 1 as previously stated. 
Palti fails to explicitly teach wherein detecting comprises detecting with a sequence from repetitive performance of the scanning to a machine-learned model, the machine-learned model having been trained to detect the contraction state based on input of the ultrasound data. 
Banjanin, in a similar field of endeavor involving muscle contraction detection, teaches a detecting a contraction state with a sequence from repetitive performance to a machine-learned model 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Palti to include a machine learned model as taught by Banjanin in order to enhance the detection of the contraction state. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results for detecting systole and diastole rendering the claim obvious (MPEP 2143).
	Examiner notes in the modified system the historical data is necessarily ultrasound data. Examiner further notes that a person having ordinary skill in the art would have recognized repetitive performance of the scanning to generate historical data for input. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter and Palti as applied to claim 1 above, and further in view of Park (US 20150148674 A1), hereinafter Park
	Regarding claim 9,
	Rafter, as modified, teaches the elements of claim 1 as previously stated. Palti, as modified, fails to explicitly teach wherein triggering comprises triggering shear wave imaging, and wherein displaying comprises a shear wave image.
	Park, in a similar field of endeavor involving ultrasound imaging, teaches shear wave imaging a heart ([0026] which discloses providing an ultrasound elastography image includes inducing a shear wave in an object in order to acquire an elastography image of the object. [0060] which discloses the 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Rafter, as currently modified, to include shear wave imaging as taught by Park, in order to provide an alternative evaluation of the heart such as elasticity. Such a modification amounts to merely one known quantitative imaging for another rendering the claim obvious (MPEP 2143).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter and Palti as applied to claim 1 above and further in view of Yamada et al. (US 5097836 A1), hereinafter Yamada.
	Regarding claim 10,
	Rafter, as modified, teaches the elements of claim 1 as previously stated. It is unclear if the triggering comprises triggering backscatter imaging as the quantitative imaging, and wherein displaying comprises displaying a backscatter image as the quantitative ultrasound image.
	Yamada, in a similar field of endeavor involving ultrasound imaging teaches, an ultrasound system configured to perform backscatter imaging of a heart (Col. 3 lines 36 which discloses ultrasound waves are transmitted and received and used to calculate an integrated backscatter IB) and displaying a backscatter image of the heart (at least fig. 7A and corresponding disclosure in at least Col. 11 lines 55-63)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Rafter, as currently modified, to include backscatter imaging as taught by Yamada in order to improve diagnostic accuracy (Yamada Col. 1 lines 16-18). Such a modification amounts to merely a simple substitution of one known quantitative imaging for another rendering the claim obvious (MPEP 2143). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter and Palti as applied to claim 1 above and further in view of Guracar et al. (US 6030344 A), hereinafter Guracar.
Regarding claim 11,
Rafter, as modified, teaches the elements of claim 1 as previously stated. Rafter fails to explicitly teach calculating a relationship of a first quantity from the triggered quantitative imaging to a second quantity.
Guracar, in a similar field of endeavor involving ultrasound imaging, teaches calculating a relationship of a first quantity from quantitative ultrasound imaging to a second quantity  (Col. 28 lines 40-45 which discloses a ratio (i.e. relationship) of a quantity from a first time period to a quantity from another time period is obtained and Col. 2 lines 15-30 which disclose the invention relates to quantifying and displaying Doppler signals)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Rafter, as currently modified, to include calculating a relationship as taught by Guracar in order to evaluate velocity differences from different cardiac cycles (Guracar col. 28 lines 40-45).

Claim 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Palti in view of Guracar as evidenced by Wedro.
Regarding claim 12,
	Palti discloses a non-transitory computer readable storage medium having stored therein data representing instructions executable by a programmed processor (at least fig. 2 (11, 13, and 14) and corresponding disclosure in at least [0050] and [0057]) for quantitative ultrasound imaging ([0050] 
	Triggering quantitative imaging in response to detection of a muscle contraction state from ultrasound data ([0058] which discloses trigger system detects the selected points in the heartbeat cycle and activates the Doppler system. Examiner notes the heartbeat cycle is monitored by an echocardiogram (ECG) system ([0050]) and the ECG signal would comprise ultrasound data as evidenced by Wedro pg. 1. Examiner further notes the selected points in the heartbeat cycle are indicative of a specific stage (i.e. muscle contraction state) in the heartbeat cycle such as systole or diastole ([0079]))
Comparing a first quantity from the triggered quantitative ultrasound imaging to a second quantity ([0014] which discloses velocity profile parameters (interpreted as a first quantity) are compared with predefined threshold values (i.e. a second quantity) to determine potentially stenotic areas within the artery) 
	Generating an image showing relevant data to the quantitative imaging ([0085] 
	Palti fails to explicitly teach generating an image showing the comparison of quantities.
	Guracar, in a similar field of endeavor involving ultrasound imaging, teaches comparing a first quantity from quantitative ultrasound imaging to a second quantity (Col. 31 lines 41-54 which discloses once all the waveforms and quantities are calculated, a comparison of the waveforms and quantities are displayed)
	Generating an image showing the comparison (Examiner notes in order to display the comparison an image showing the comparison is necessarily generated)


Regarding claim 16,
Palti, as modified, teaches the elements of claim 12 as previously stated. Palti, as currently modified fails to explicitly teach wherein comparing comprises determining a ratio.
Nonetheless, Guracar further teaches determining a ratio (Col. 28 lines 40-45 which disclose a ratio of a quantity from a first time period to the quantity from another time period is obtained)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Palti, as currently modified, to include determining a ratio as taught by Guracar in order to visualize the velocities from different cardiac cycles as a combined waveform (Col. 28 lines 40-45)

Regarding claim 17,
Palti, as modified, teaches the elements of claim 12 as previously stated. Palti, as currently modified fails to explicitly teach wherein comparing comprises comparing the first quantity for a first location and the second quantity in a second location.
Nonetheless Guracar further teaches comprises comparing the first quantity for a first location and the second quantity in a second location (Col. 31 lines 41-54 which disclose the comparing quantities from different regions of interest)
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Palti and Guracar as applied to claim 12 above and further in view of Schauf and Patel.
Regarding claim 13,
Palti, as modified, teaches the elements of claim 12 as previously stated. Palti further teaches wherein triggering comprises triggering upon the detection of the muscle contraction state ([0058] which discloses trigger system detects the selected points in the heartbeat cycle and activates the doppler system. Examiner notes the selected points in the heartbeat cycle are indicative of a specific stage (i.e. muscle contraction state) in the heartbeat cycle such as systole or diastole ([0079])).
	It is unclear if the detection of the muscle contraction state is from correlation or speckle tracking of radio frequency ultrasound data or image ultrasound data as the ultrasound data from ultrasound scanning prior to triggering.
	Nonetheless, Schauf teaches tracking motion of the heart to produce a heart rate signal by speckle tracking or correlation from image ultrasound data from an ultrasound scanning ([0021] which discloses a motion estimator may receive echo signals from the imaged anatomy (e.g. the fetal heart muscle) and detect motion by tracking movement of the speckle at a given tissue location in the image  or by comparing changes in tissue location (i.e. correlation) and further teaches by tracking the changing position (i.e. motion) of the heart wall a waveform in phase with the heart cycle can be produced by a heart cycle synthesizer. Claims 2 and 3 further teaches wherein the heart cycle synthesizer produces a synthetic heart rate signal responsive to the estimates of motion from the motion estimator).

Examiner notes in the modified system the contraction state would be determined from the heart rate signal of Schauf and therefore would be determined from speckle tracking or correlation. 

Palti, as modified, fails to explicitly teach, the contraction state caused by requested patient movement.
Patel, in a similar field of endeavor involving ultrasound imaging, teaches contraction state of a heart muscle caused by requested patient movement([0010] which discloses the patient is asked to exercise until the target heart rate is achieved. Examiner notes contractions/relaxations of the heart in correspondence with the target heart rate would be caused by the requested patient exercise (i.e. movement)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Palti to include contraction state of the heart being caused by requested patient movement in order to evaluate how the heart works when the patient is active (Patel [0010]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Palti and Guracar as applied to claim 12 above, and further in view of Banjamin.
Regarding claim 14,

Banjanin, in a similar field of endeavor involving muscle contraction detection, teaches detection of a contraction state by a machine learned model ([0031] which discloses machine learning can be trained on historical data and utilized to predict systole and diastole phases). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Palti, as currently modified, to include a machine learned model as taught by Banjanin in order to enhance the detection of the contraction state. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Palti and Guracar as applied to claim 12 above and further in view of Yamada.
Regarding claim 15,
Palti, as modified, teaches the elements of claim 12 as previously stated. It is unclear if the triggering comprises triggering shear wave or backscatter imaging as the quantitative imaging, and wherein generating the image comprises generating the image as an image of tissue properties from the shear wave or backscatter imaging.
	Yamada, in a similar field of endeavor involving ultrasound imaging teaches, an ultrasound system configured to perform backscatter imaging (Col. 3 lines 36 which discloses ultrasound waves are transmitted and received and used to calculate an integrated backscatter IB) and displaying a backscatter image (at least fig. 7A and corresponding disclosure in at least Col. 11 lines 55-63)
	It would have been obvious to a person having ordinary skill in the art to have modified the system of Rafter, as currently modified, to include backscatter imaging as taught by Yamada in order to . 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter in view of Schwartz (US 5846200 A) and Palti as evidenced by Wedro.
Regarding claim 18,
Rafter teaches a system (at least fig. 1 (10) and corresponding disclosure in at least [0034]) for triggering quantitative ultrasound imaging, the system comprising:
A transmit beamformer (at least fig. 1 (12) and corresponding disclosure in at least [0029] which discloses an ultrasound transmitter 12 includes a transmit beamformer) configured to transmit ultrasound in a patient; 
A receive beamformer (at least fig. 1 (20) and corresponding disclosure in at least [0031]) configured to output samples from echoes of the ultrasound (Examiner notes the signals from the beamformer are stored and thus output to the image data buffer 22 as disclosed in [0031]);
A processor (at least fig. 1 configured to cause the transmit and receive beamformers to perform a second scanning based on a state of a muscle ([0041] which discloses image data is acquired during a cardiac cycle at a corresponding phase triggered by end diastole (i.e. relaxed state) and end systole (i.e. contracted state), when the state of the muscle is at a value causing the second scanning ([0041] which discloses first and second trigger points within the cardiac cycle. Examiner notes these points would necessarily be at a value (i.e. a point in time) causing the second scanning), the second scanning for the quantitative ultrasound imaging ([0006] which discloses quantitative measures can be obtained from echocardiographic systems); 

While Rafter teaches volume and ejection fraction calculations can be obtained from the quantitative ultrasound images ([0040]), Rafter fails to explicitly teach wherein the image processor is configured to determine the value and wherein the display is configured to display the value.
Schwartz, in a similar field of endeavor involving ultrasound imaging, teaches an image processor (at least fig. 1 (46) and corresponding disclosure in at least Col. 3 lines 3-13) configured to determine an ejection fraction as a value for a tissue property from quantitative ultrasound imaging (Col. 2 line 22- Col. 3 line 13 which discloses the system is an ultrasound diagnostic system and frames of ultrasound data (e.g. quantitative ultrasound data) are output along each node of the system. Thus the ejection fraction calculator calculates the value from ultrasound imaging).
And a display (at least fig. 1 (60) and corresponding disclosure in at least Col. 3 lines 3-13) configured to display the value of the tissue property (at least col. 3 lines 3-13 which discloses the ejection fraction calculated by the image processor 46 is displayed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rafter to include determining the value as taught by Schwartz in order to enhance the accuracy of the determination.
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Palti to include displaying the value as taught by Schwartz in order to allow the user to visualize the ejection fraction for diagnosis purposes. 

Rafter further fails to explicitly teach wherein the image processor is configured to determine a state of the muscle from the output samples or data from detection of the output samples of first scanning by the transmit and receive beamformers. 

An image processor (at least fig. 2 (11) and corresponding disclosure in at least [0050] which discloses trigger system is a controller or microprocessor capable of detecting points in an echocardiogram. Examiner notes an echocardiogram would comprise image and thus the trigger system is an image processor) configured to determine a state of a muscle from an output of a first ultrasonic scanning ([0050] which discloses the heartbeat cycle of a patient is monitored by a traditional echocardiogram (ECG) system and the trigger system is configured to detect specified points along the ECG signal. [0051] which discloses to record echoes at a specific stage in the heartbeat cycle, a point in time on an ECG cycle a specific distance from the peak of the R wave would be indicative of a specific stage in the heartbeat cycle. [0040] which discloses systole and diastole stages of the cardiac cycle and [0079] which discloses comparing direction of flow during diastole and systole stages. Examiner notes the specific points in time indicative of specific stages (i.e. systole/diastole) would further indicate the state of the muscle (i.e. heart) as it is contracted during systole and expanded during diastole) and configured to cause a second scanning based on the state of the muscle ([0058] which discloses the trigger system detects the selected points in the heartbeat cycle and activates the Doppler system, [0027] which discloses scanning an area of interest using the Doppler ultrasound system), when the state of the muscle is at a value causing the second scanning (Examiner notes the point in the ECG which triggers the Doppler ultrasound system would have a value indicative of the state of the heart (i.e. muscle tissue)), the second scanning for the quantitative ultrasound imaging (Doppler ultrasound)

	Examiner notes in the modified system the first scanning would be by the transmit and receive beamformers of Rafter accordingly. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter, Schwartz, and Palti as applied to claim 18 above and further in view of Guracar.
Regarding claim 19,
Rafter, as modified, teaches the elements of claim 18 as previously stated. Rafter fails to explicitly teach wherein the image processor is configured to determine a relationship between the value for the tissue property and another value for the tissue property from a different time or location, and wherein the display is configured to display the relationship. 
Guracar, in a similar field of endeavor involving ultrasound imaging, teaches an image processor (at least fig. 1B (127) and corresponding disclosure in at least Col. 27 lines 27-37) configured to determine a relationship between a value for a tissue property and another value for the tissue property from a different time or location and wherein the display is configured to display the relationship (Col. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rafter to include determining a relationship between the value of the tissue property for another tissue property from a different time as taught by Guracar in order to evaluate how the tissue property has changed over time. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter, Schwartz, and Palti as applied to claim 18 above and further in view of Schauf.
Regarding claim 20,
Rafter, as modified, teaches the elements of claim 18 as previously stated. It is unclear if the image processor is configured to determine the state from speckle tracking, correlations, or a machine-learned detector.
	Nonetheless, Schauf, in a similar field of endeavor involving ultrasound imaging, teaches an image processor (at least fig. 1 (40) and corresponding disclosure in at least [0021]) configured to track motion of the heart to produce a heart rate signal by speckle tracking or correlation ([0021] which discloses a motion estimator may receive echo signals from the imaged anatomy (e.g. the fetal heart muscle) and detect motion by tracking movement of the speckle at a given tissue location in the image  or by comparing changes in tissue location (i.e. correlation) and further teaches by tracking the changing position (i.e. motion) of the heart wall a waveform in phase with the heart cycle can be produced by a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rafter, as currently modified to include determining tissue motion with speckle tracking or correlation as taught by Schauf in order to provide the echocardiogram waveform of the heartbeat cycle accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results regarding heart cycle tracking rendering the claim obvious (MPEP 2143). 
Examiner notes in the modified system the contraction state would be determined from the heart rate signal of Schauf and therefore would be determined from speckle tracking or correlation. 





Response to Arguments
112(a)/112(b) rejection
Applicant’s arguments, see Remarks pg. 6 , filed 11/18/2021, with respect to claims 5 and 13 have been fully considered and are persuasive.  The rejection of claims 5 and 13 have been withdrawn. 
Applicant's arguments filed 11/18/2021 with respect to claim 3 have been fully considered but they are not persuasive. For example, applicant argues “image-mode based detection is known, such as B-mode or flow mode detection” and “the ‘detecting’ limitation is directed to detection of the contraction state from beamformed data prior to conversion or processing for image-mode detection” . 

102/103 rejections
Applicant’s arguments with respect to claim(s) 1-20 are moot in view of the new grounds of rejection necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793